Citation Nr: 0429809	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right knee injury.  

2.  Entitlement to service connection for the residuals of a 
cold injury of the right great toe.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from May 1952 to 
May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.               

The Board notes that the issue of entitlement to service 
connection for tinnitus was originally developed for 
appellate review; however, service connection for tinnitus 
was ultimately granted by the RO in a June 2004 rating 
action.  Therefore, this issue is no longer before the Board.  

The Board further notes that the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
was also originally developed for appellate review.  However, 
in a June 2004 rating decision, the RO concluded that new and 
material evidence had been received sufficient to reopen the 
previously denied claim of service connection.  In the same 
rating action, the RO also granted the underlying issue of 
entitlement to service connection for bilateral hearing loss.  
Therefore, this issue is no longer before the Board.   

The Board observes that in a Statement in Support of Claim 
(VA Form 21-1438), dated in August 2004, the appellant raised 
the issue of entitlement to service connection for post-
traumatic stress disorder.  This issue has not been developed 
for appellate consideration and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant currently has a right knee disability, 
diagnosed as degenerative arthritis of the right knee joint.  

2.  There is no medical evidence showing the development of a 
chronic right knee disability during the appellant's active 
service or within the year after his separation from service.  

3.  The appellant's current right knee disability did not 
result from disease or injury incurred during military 
service.   

4.  The appellant currently has right great toe disabilities, 
to include peripheral neuritis and degenerative joint disease 
involving the right great toe.  

5.  There is no medical evidence showing the development of a 
chronic right great toe disability(ies) during the 
appellant's active service or within the year after his 
separation from service.  

6.  No currently present disability of the right great toe is 
etiologically related to any cold injury sustained by the 
appellant during active service.


CONCLUSIONS OF LAW

1.  The appellant does not have any residuals of a right knee 
disability, to include degenerative arthritis of the right 
knee joint, that are the result of disease or injury incurred 
in or aggravated by active military service, nor may 
degenerative arthritis of the right knee joint be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  The appellant does not have residuals of a cold injury of 
the right great toe, to include peripheral neuritis of the 
right great toe, and degenerative joint disease of the right 
great toe, that are the result of disease or injury incurred 
in or aggravated by active military service, nor may 
degenerative joint disease of the right great toe be presumed 
to have been incurred therein.  §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issues on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims, including at a personal hearing.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
appellant has also been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for the residuals of a right knee injury, 
and entitlement to service connection for the residuals of a 
cold injury of the right great toe.  The discussions in the 
statement of the case and the supplemental statement of the 
case have further informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  


With respect to VA's duty to notify, the RO sent the 
appellant a letter in August 2004 in which he was notified of 
the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  In addition, the Board 
notes that the December 2002 statement of the case provided 
the appellant with the text of the relevant portions of the 
VCAA, as well as the implementing regulations.  Therefore, in 
light of the above, the Board finds that the VA's duty to 
notify has been fully satisfied, and that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence.  He was also 
provided with notice of the appropriate law and regulations 
pertinent to his service connection claims.  He was further 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran [appellant] regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in April 2003, the appellant underwent 
VA examinations which were pertinent to his service 
connection claims.  The Board further observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  In this regard, the Board notes that 
in a letter from the appellant to the RO, dated in August 
2004, the appellant stated that he had no additional relevant 
medical evidence to submit and he requested that the RO take 
the next action in processing his claims.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

III.  Residuals of a Right Knee Injury

In February 2003, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he was 
hospitalized for hearing problems at the 279th General 
Hospital in Camp Saki in Osaka, Japan.  The appellant stated 
that while he was hospitalized, he fell down a flight of 
stairs and injured his right knee.  He indicated that he was 
"looked at," but that he was not treated.  According to the 
appellant, following the right knee injury, he developed 
chronic pain in his right knee.  The appellant noted that 
after his discharge, he continued to experience chronic right 
knee pain.   

In the instant case, the appellant's service medical records 
are negative for any complaints or findings of a right knee 
disability, to include degenerative arthritis of the right 
knee joint.  The appellant's service medical records reflect 
that in May 1953, the appellant was treated for pain in both 
of his legs.  At that time, x-rays were taken of the 
appellant's legs, and the x-rays were reported to be 
negative.  According to the records, in March 1954, the 
appellant underwent a neuro-psychiatric evaluation because he 
had physical complaints for which there was no organic basis.  
At that time, it was noted that for approximately one year, 
the appellant had been reporting that he had experienced pain 
in his legs.  A medical examination revealed no evidence of 
any significant organic disease.  The appellant was given 
arch supports which he stated did not help.  Upon mental 
status examination, the examiner reported that the appellant 
had marked character inadequacy which was manifested by 
exaggeration of his physical complaints.  It was the 
examiner's opinion that the appellant should be separated 
from the military service because of unsuitability due to 
inadequate personality, chronic, severe, manifested by 
inadequate response to physical demands and a tendency to 
react to stress by means of physical complaints for which 
there was no organic cause.  The 


records show that in May 1954, the appellant underwent a 
separation examination.  At that time, the appellant's lower 
extremities were clinically evaluated as "normal."

The first medical evidence of any right knee disability is in 
April 2003, approximately 49 years after the appellant's 
separation from the military.  In April 2003, the appellant 
underwent a VA examination.  At that time, the appellant 
stated that while he was in the military, he was going down a 
flight of stairs in a hospital when he slipped and fell down, 
injuring his right knee.  The appellant indicated that he was 
examined by a physician, and that he was treated for a 
painful swollen knee.  He noted that after his right knee 
injury, he developed chronic pain in his right knee and could 
no longer participate in long hikes.  According to the 
appellant, he was subsequently discharged.  Upon physical 
examination of the right knee, the right knee felt warm.  
There was tenderness over the patella and mild effusion.  
Crepitation was felt on movement, and the ligaments were 
stable.  The joint line was tender.  Range of motion was from 
zero to 125 degrees both in active and passive tests, with 
complaint of pain.  Movement against gravity and resistance 
was moderate.  X-rays of the appellant's right knee were 
interpreted as showing advanced degenerative arthritis of the 
knee joint.  In regard to diagnoses, the examining physician 
stated that the appellant had a history of an injury to the 
right knee in the past.  The examiner further noted that at 
present, there was advanced degenerative arthritis of the 
knee joint, with limited motion, pain, and swelling.

After reviewing the evidence of record, the Board finds that 
the appellant's right knee disability, currently diagnosed as 
degenerative arthritis of the right knee joint, is not the 
result of injury or disease incurred in, or aggravated by, 
his military service.  As stated earlier, in order to grant 
service connection, there must be medical evidence of both a 
current disability and of a relationship between that 
disability and service.  In this case, the first medical 
evidence of any right knee disability is in April 2003, 
approximately 49 years after the appellant's separation from 
the military.  In the appellant's April 2003 VA examination, 
the appellant was diagnosed with advanced degenerative 
arthritis of the right knee joint.  In addition, although the 
examiner noted that the appellant had a history of a right 
knee injury, the examiner did not relate the appellant's 
current degenerative arthritis of the right knee to his 
history of a right knee injury.  Moreover, to the extent that 
the examiner's statement may suggest a nexus between the 
appellant's right knee disability, currently diagnosed as 
degenerative arthritis of the right knee joint, and his 
claimed in-service right knee injury, the Board finds any 
such statement to be unpersuasive since the basis was the 
appellant's self-reported history.  As previously stated, the 
appellant's service medical records are negative for any 
complaints or findings of a right knee disability, to include 
degenerative arthritis of the right knee joint, and the first 
medical evidence of any right knee disability is in April 
2003, approximately 49 years after the appellant's separation 
from the military.  Thus, given that the examiner's statement 
was not based on a review of the entire available medical 
evidence, and was based solely on the appellant's 
self-reported history, the Board finds that any such 
statements lack credibility, and are therefore, of little 
probative value as to the issue of service connection.  See 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence"); see also Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993) (an opinion based on an 
inaccurate factual premise has no probative value).       

In this case, due consideration has been given to the 
appellant's statements that his right knee disability, 
currently diagnosed as degenerative arthritis of the right 
knee joint, was incurred during his period of active military 
service, and is specifically related to his claimed in-
service right knee injury.  Although the appellant's lay 
statements are competent to establish the occurrence of an 
injury, they are not competent evidence to establish the 
etiology of his current diagnosis.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the appellant is not competent 
to make a determination that his current right knee 
disability is the result of an in-service injury close to 
five decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).       

As such, the fact remains that there is no competent evidence 
on file linking the appellant's right knee disability, 
currently diagnosed as degenerative arthritis of the right 
knee joint, to service or to any incident of service, despite 
his assertions that such a causal relationship exists.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record of any right knee 
disability is approximately 49 years after his period of 
service had ended.  See cf. Mense v. Derwinski, 1 Vet. App. 
354 (1991).  As there is no evidence of a right knee 
disability, to include degenerative arthritis of the right 
knee joint, in service, or any indication that arthritis of 
the right knee joint was manifested within a year of the 
appellant's separation from service, and there is no evidence 
which provides the required nexus between military service, 
to include a claimed in-service right knee injury, and a 
right knee disability, to include degenerative arthritis of 
the right knee joint, service connection for residuals of a 
right knee injury is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).        

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 7 Vet. App. 49 
(1990).  

IV. Residuals of a Cold Injury of the Right Great Toe

In February 2003, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he was 
stationed in Korea and had guard duty.  The appellant stated 
that while he was performing guard duty, he was exposed to 
cold temperatures and developed numbness in his right great 
toe.  He indicated that after his discharge, he continued to 
experience chronic numbness in his right great toe.         

In the instant case, the appellant's service medical records 
are negative for any complaints or findings of a right great 
toe disability, to include peripheral neuritis and 
degenerative joint disease involving the right great toe.  
The appellant's records reflect that in May 1954, the 
appellant underwent a separation examination.  At that time, 
the appellant's feet were clinically evaluated as "normal."  

The first medical evidence of any right great toe disability 
is in April 2003, approximately 49 years after the 
appellant's separation from the military.  In April 2003, the 
appellant underwent a VA examination.  At that time, the 
appellant stated that he was exposed to extreme cold weather 
in Korea while he was performing guard duty in one-hour 
shifts for 11 days.  The appellant indicated that although he 
had appropriate shoes and socks, he felt hot sensations and 
pain in both of his feet.  According to the appellant, he 
took off his right shoe for some time and had more exposure 
of cold to his right foot, especially the great toe.  He 
denied any blackish discoloration of the skin, and he also 
denied any blisters or ulcers.  The appellant stated that he 
did not receive any specific treatment at that time, except 
warming of his feet after duty.  He noted that following his 
guard duty, he developed intermittent pain in his right great 
toe.  According to the appellant, after his discharge, he 
continued to experience intermittent pain and numbness in his 
great right toe.  Upon physical examination, diffuse large 
swelling and edema of both lower legs and feet was present.  
Peeling of the skin was present over both feet, and both feet 
were warm.  The peripheral pulsations over both feet were not 
palpable because of swelling.  Other peripheral pulses were 
fairly well felt, and there were no bruits.  Homan's sign was 
negative on both sides, and thick great toenails were 
present, with minimal onychomycosis in both feet.  There was 
no obvious swelling or deformity of the right great toe.  
There was no swelling, tenderness, or redness of the small 
joints of both feet.  The movements of the same joints 
appeared within normal range.  Sensations, including 
monofilament touch sensations, were diminished over the 
dorsal and ventral aspect of the right big toe.  X-rays of 
the appellant's feet were interpreted as showing bilateral 
calcaneal spurs, and degenerative changes of the first 
metacarpal phalangeal joint (MP) joint of the right foot.  
The diagnosis was of cold injury of the right great toe in 
Korea during service, by history; recurrent pain and 
paresthesias involving the right great toe on and off since 
1953, by history; current examination revealed peripheral 
neuritis and degenerative joint disease involving the right 
great toe.         

After reviewing the evidence of record, the Board finds that 
the appellant's current right great toe disabilities, to 
include peripheral neuritis of the right great toe, and 


degenerative joint disease of the right great toe, are not 
the result of injury or disease incurred in, or aggravated 
by, his military service.  As stated earlier, in order to 
grant service connection, there must be medical evidence of 
both a current disability and of a relationship between that 
disability and service.  In this case, the first medical 
evidence of any great right toe disability is in April 2003, 
approximately 49 years after the appellant's separation from 
the military.  In the appellant's April 2003 VA examination, 
he was diagnosed with peripheral neuritis and degenerative 
joint disease involving the right great toe.  In addition, 
the examiner noted that the appellant had a cold injury of 
the right great toe in Korea during service, by history, and 
that he also had recurrent pain and paresthesias involving 
the right great toe on and off since 1953, by history.  
However, to the extent that the diagnosis from the examiner 
from the appellant's April 2003 VA examination may suggest a 
nexus between the appellant's current great right toe 
disabilities, to include peripheral neuritis and degenerative 
joint disease involving the right great toe, and his claimed 
in-service cold injury of the right great toe, the Board 
finds any such statement to be unpersuasive since the basis 
was the appellant's self-reported history.  As previously 
stated, the appellant's service medical records are negative 
for any complaints or findings of a right great toe 
disability, and the first medical evidence of any right great 
toe disability is in April 2003, approximately 49 years after 
the appellant's separation from the military.  Moreover, no 
rationale or explanation was provided for any such nexus, 
except for the appellant's self-reported history.  Thus, any 
suggested nexus was not based on a review of the entire 
available medical evidence, and was based solely on the 
appellant's self-reported history, the Board finds that any 
suggested nexus lacks credibility, and are therefore, of 
little probative value as to the issue of service connection.  
See Madden, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes, 5 
Vet. App. at 60, 69; see also Reonal, 5 Vet. App. at 458, 
460-61.       

In this case, due consideration has been given to the 
appellant's statements that his current right great toe 
disabilities, to include peripheral neuritis and degenerative 
joint disease involving the right great toe, were incurred 
during his period of active military service, and are 
specifically related to his claimed in-service cold injury of 


the right great toe.  Although the appellant's lay statements 
are competent to establish the occurrence of an injury, they 
are not competent evidence to establish the etiology of his 
current diagnosis.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the appellant is not competent to make a 
determination that his current right great toe disabilities, 
to include peripheral neuritis and degenerative joint disease 
involving the right great toe, are the result of an in-
service injury close to five decades ago.  Espiritu, 2 Vet. 
App. at 492, 495; Grottveit 5 Vet. App. at 91, 93.    

As such, the fact remains that there is no competent evidence 
on file linking the appellant's current right great toe 
disabilities, to include peripheral neuritis and degenerative 
joint disease involving the right great toe, to service or to 
any incident of service, despite his assertions that such a 
causal relationship exists.  This lack of cognizable evidence 
is particularly dispositive as the first medical evidence of 
record of any right great toe disability is approximately 49 
years after his period of service had ended.  See cf. Mense 
v. Derwinski, 1 Vet. App. 354 (1991).  As there is no 
evidence of any right great toe disability, to include 
peripheral neuritis and degenerative joint disease involving 
the right great toe, in service, or any indication that 
arthritis of the great right toe was manifested within a year 
of the appellant's separation from service, and there is no 
evidence which provides the required nexus between military 
service, to include a claimed in-service cold injury of the 
great right toe, and current right great toe disabilities, to 
include peripheral neuritis and degenerative joint disease 
involving the right great toe, service connection for 
residuals of a cold injury of the right great toe is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).        

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 7 Vet. App. at 49.  


ORDER

Entitlement to service connection for the residuals of a 
right knee injury is denied.  

Entitlement to service connection for the residuals of a cold 
injury of the right great toe is denied.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



